Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-11 are allowable over the prior art.
Regarding independent claims 1 and 6, the prior art fails to disclose or reasonably suggest wherein the an electromagnetic radiation (EMR) measurement system, comprising: a plurality of target cells each comprise a first section a piezoelectric material and a pyroelectric material and a second section a reflective material wherein the EMR absorbed by the plurality of target cells induces a second portion of the electric current within the plurality of target cells, as claimed in combination with the rest of the claim limitations, for measuring electromagnetic radiation using radiation pressure and heat transfer from partially reflected beams to increase measurement accuracy under very high temperatures and minimizing degradation. 
Claims 2-5 and 7-11 are allowable based on their dependency.
Prior art reference Vaillon et al (US 2011/0049328 A1) discloses a device for measuring the line of sight jitter (fluctuation of beam power) of an optical instrument comprising: an instrument comprises a primary mirror 1 that receives the light rays coming from the observed object (segment C1 of the optical observation path C), and concentrates them on a secondary convex mirror 2 (segment C2 of the optical observation path C). This secondary mirror 2 in its turn reflects the light beam (segment C3 of the optical observation path C) to a plane mirror 3, oriented essentially at 45.degree. of the observation direction X, and whose orientation around two axes perpendicular to its perpendicular line can be controlled.  The controllable plane mirror 3 is a mirror of several tens of millimeters in diameter, mounted on flexible metal blades. Electromagnetic actuators make it possible to modify the orientation 

    PNG
    media_image1.png
    414
    334
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANI POLYZOS BOOSALIS whose telephone number is (571)272-2447. The examiner can normally be reached 7:30-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/FB/